Lewis, J.
Peavy was tried under an indictment charging him with the murder of Ford, and was convicted. He made a motion for a new trial, which was overruled, and he excepted.
*2611, 2. The amendment to the motion for a new trial contains only two grounds, and these may be considered together. The first alleges that the court erred in refusing to allow the defendant, after he had made his statement and left the' stand, to “go back again and state a matter which he neglected and omitted to state,” and the second assigns error upon the refusal of the court to allow the accused to make a second statement, intended to rebut the evidence of a witness who testified to a new and distinct matter after the original statement of the accused had been made. It does not appear what it was that the accused neglected to say in his original statement, which he desired to supply by an additional statement, nor does it appear in the motion what the new testimony was which he wished to rebut by an additional statement. In the absence, therefore, of any showing that the rulings of which complaint is made injuriously affected the rights of the accused, there is no merit in either of these two grounds of the motion. But, even if the motion for a new trial had set forth distinctly what the matter was which the court below refused to allow to go to the jury, it is well settled that the accused in a criminal case is not entitled, as a matter of right, to make a second statement to the jury. Cochran v. State, 113 Ga. 741, and cases cited. And it is immaterial that the additional statement sought to be made is in rebuttal of additional testimony offered in behalf of the State on a new and distinct phase of the case. Sharp v. State, 111 Ga. 177.
3. The only remaining grounds of the motion for a new trial are those which complain that the verdict was contrary to law and the evidence. A careful review of the brief of evidence contained in the record leads us to the conclusion that there is no merit in this contention. There was ample testimony to warrant the jury in finding that the accused, with no shadow of justification, deliberately and cruelly murdered the deceased; and we can not, therefore, set aside the judgment of the court below on these grounds.

Judgment affirmed.


All the Justices concurring.